Citation Nr: 1134365	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  07-24 231A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for the postoperative residuals of cervical foraminotomy of the left C4-5 through C6-7 disks, with left C5-6 diskectomy and a history of cervical disk disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to February 1973 and from November 1990 to June 1991, with additional service in the United States Army National Guard.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a July 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.  This case was previously before the Board in February 2009 and was remanded for additional development.  The Veteran appeared before the undersigned Veterans Law Judge at a Board hearing held via videoconference in May 2008.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected cervical spine disability is more severe than indicated by the 20 percent disability rating.

Although the RO/AMC obtained a new VA examination, in March 2009, as directed by the February 2009 Board remand, all the development directed by that decision was not accomplished.  The law mandates that where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

The February 2009 Board decision directed the RO/AMC to associate any pertinent VA medical records should be obtained and incorporated in the claims folder.  The Board also directed the RO/AMC to contact the Veteran and request that he provide any necessary authorization(s) for the release of any private medical records he wished VA to attempt to obtain, and that all attempts to procure authorized records should be documented in the file.  Additionally, if the RO/AMC proved unable to obtain records identified by the Veteran, the RO/AMC was directed to provide a notation to that effect in the claims folder and the Veteran and his representative was to be informed of any such problem.  

Although the February 2009 VA letter requests that the Veteran provide information for any private medical records that he wished VA to attempt to obtain and associate with the claims file, the record does not indicate that the RO/AMC attempted to obtain and associate VA medical records with the claims file.  At VA examination in March 2009, it was noted that the Veteran receives treatment at the VAMC in Cheyenne and that his last appointment was in January 2009.  The Board further notes that other than the VA medical records submitted by the Veteran, from November 2007 until December 2007, no VA medical records have been associated with the claims file.  Those VA medical records must be obtained and incorporated into the claims fie.  Additionally, any private medical records duly authorized by the Veteran should be obtained and associated in the claims file.

The Veteran was last examined in March 2009.  Given that additional development is required along with the time lapse since the last VA examination, the Veteran must undergo a contemporaneous VA examination to assess the current nature, extent and severity of his disability. See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC shall request and obtain any relevant VA medical records not already associated with the claims file.  If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

2.  The RO/AMC shall contact the Veteran and request that he clarify whether there are any outstanding private medical records in regards to his claim and provide the appropriate authorizations for obtaining such records.  If the Veteran wishes for the RO/AMC to attempt to obtain those records and provides the appropriate authorizations, the RO/AMC shall attempt to obtain those records.  If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

3.  After any unassociated evidence is obtained and associated with the claims file, the Veteran shall be provided an appropriate VA examination by an appropriate medical professional or medical professionals to determine the current extent and severity of his cervical spine disability.  

The examiner's or examiners' findings shall specifically include range of motion, the presence or absence of any ankylosis, and any associated neurological impairment, particularly of the upper extremities.  If possible, the examiner shall also consider any additional functional loss on use due to pain on motion or due to flare-ups and any marked interference with employment due to his disability.

A clear rationale for all opinions shall be provided, along with a discussion of the facts and medical principles.  Copies of all pertinent records in the Veteran's claims file, or in the alternative the claims file, and a copy of this remand must be made available to the examiner for review in connection with the examination.

4.  When the development requested has been completed, the case shall again be reviewed by the RO/AMC on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran shall be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


